Name: Commission Implementing Regulation (EU) 2017/1405 of 31 July 2017 amending Regulation (EC) No 847/2006 as regards the Union's tariff quotas for certain prepared or preserved fish originating in Thailand
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  foodstuff;  tariff policy
 Date Published: nan

 1.8.2017 EN Official Journal of the European Union L 200/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1405 of 31 July 2017 amending Regulation (EC) No 847/2006 as regards the Union's tariff quotas for certain prepared or preserved fish originating in Thailand THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2006/324/EC of 27 February 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Thailand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (1), and in particular Article 2 thereof, Whereas: (1) Commission Regulation (EC) No 847/2006 (2) introduced from 2 June 2006 two annual tariff quotas for duty-free imports of certain prepared or preserved fish. (2) In accordance with the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Thailand, attached to Decision 2006/324/EC, a certain volume of each of those tariff quotas was allocated to the Kingdom of Thailand and the remainder was opened to imports from all countries. (3) A country-specific tariff quota is allocated on the basis of the non-preferential origin of the goods. The indication of this non-preferential origin is to be included in the declaration for release for free circulation in the Union. In some cases that declaration must be supported by a proof of origin issued by the competent authorities in the country of origin. (4) In accordance with Regulation (EC) No 847/2006, the benefit of the share of the tariff quotas allocated to Thailand is subject to the presentation of a certificate of origin meeting the conditions laid down in Article 47 of Commission Regulation (EEC) No 2454/93 (3). (5) Commission Implementing Regulation (EU) 2016/481 (4) repealed Regulation (EEC) No 2454/93 with effect from 1 May 2016. (6) Commission Implementing Regulation (EU) 2015/2447 (5), in force since 1 May 2016, no longer contains a procedure for issuing and presenting a certificate of origin comparable to the procedure applied until 30 April 2016 in accordance with Article 47 of Regulation (EEC) No 2454/93. (7) Imports into the Union of prepared and preserved fish originating in Thailand that benefit from the tariff quotas opened by Regulation (EC) No 847/2006 are subject to the presentation of a Common Veterinary Entry Document (CVED) in accordance with the conditions laid down in Commission Regulation (EC) No 136/2004 (6). The procedure for issuing the CVED provides sufficient guarantees as to the origin of the prepared or preserved fish. (8) In addition, customs authorities may require the declarant to prove the origin of the goods in accordance with Article 61 of Regulation (EU) No 952/2013 of the European Parliament and of the Council (7). This allows for other means of proof than a formal certificate and ensures that the relevant rules are applied properly. (9) Therefore, the requirement to present a specific certificate of origin in order to benefit from the tariff quotas for the goods concerned originating in Thailand should be deleted from Regulation (EC) No 847/2006. (10) Rules on the management of tariff quotas are laid down in Implementing Regulation (EU) 2015/2447 replacing from 1 May 2016 the rules in Articles 308a to 308d of Regulation (EEC) No 2454/93. Article 4 of Regulation (EC) No 847/2006 should be amended to take account of the new rules. (11) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Articles 3 and 4 of Regulation (EC) No 847/2006 are replaced by the following: Article 3 The origin shall be determined in accordance with the provisions in force in the Union. Article 4 The tariff quotas set out in this Regulation shall be managed in accordance with Articles 49 to 54 of Commission Implementing Regulation (EU) 2015/2447 (*1). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 120, 5.5.2006, p. 17. (2) Commission Regulation (EC) No 847/2006 of 8 June 2006 opening and providing for the administration of Community tariff quotas for certain prepared or preserved fish (OJ L 156, 9.6.2006, p. 8). (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). (4) Commission Implementing Regulation (EU) 2016/481 of 1 April 2016 repealing Commission Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 87, 2.4.2016, p. 24). (5) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (6) Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (OJ L 21, 28.1.2004, p. 11). (7) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).